Citation Nr: 1402780	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine strain.

3.  Entitlement to an increased disability evaluation for non-ossifying fibroma of the left ankle, currently rated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently rated as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	David L. Huffman. Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from February 2004 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.  

The issues of increased evaluations for left and right knee and the left ankle disorders as well as the issue for an initial evaluation in excess of 10 percent for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not diagnosed as having hypertension during service.

2.  Hypertension had its onset within one year of the Veteran's separation from service.

3.  The Veteran's hypertension is presumed to have had its onset during service.  

4.  Resolving reasonable doubt in favor of the Veteran, his current hypertension is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As the Board is granting the full benefit sought on appeal as it relates to the issue of service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has hypertension which is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

The Veteran maintains that his hypertension had its onset within the one year period following service separation.  He maintains that he was diagnosed with hypertension almost immediately following his separation from service.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of high blood pressure or hypertension in service.  

On the Veteran's July 2004 medical assessment there were no reports or findings of high blood pressure or hypertension.  

Throughout the course of the appeal, the Veteran has reported and testified as to having been diagnosed and treated for hypertension almost immediately following service.  

At his October 2012 hearing, the Veteran reported that he did not have any problems with his blood pressure prior to or during his period of service.  He stated that within months of his separation from service, he was diagnosed by his private physician, Dr. Taylor.  He reported that he was referred to a specialist at WVU hospital and subsequently placed on blood pressure medication.  The Veteran stated that he was placed on blood pressure medication and that the medication was prescribed by Dr. Taylor.  He indicated that he had been placed on seven or eight medications and was now on Aniodipine.  

At the time of a December 2005 general medical examination, conducted for disabilities other than the Veteran's now claimed hypertension, the veteran reported that he was taking Avapro once a day for high blood pressure.  The Veteran stated at that time that he had been diagnosed with high blood pressure after he returned to West Virginia from the Air Force.  Physical examination performed at that time revealed a blood pressure reading of 140/80.  The examiner diagnosed the Veteran as having essential hypertension.  

In a March 2006 VA outpatient treatment record, the Veteran was noted to have a history of hypertension.  It was indicated that he used to take Avapro but had stopped a while ago.  He was placed on Valsartan at that time.  

In conjunction with his claim, the Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran claimed that his hypertension had started in 2005.  He reported that it had been intermittent with periods of remission.  The examiner indicated that he had reviewed the claims folder and noted that the first finding of hypertension was in October 2006.  The examiner observed that the Veteran had had elevated blood pressure readings in November 2004 and August 2005.  The examiner opined that the Veteran's hypertension was not caused by or a result of hypertension experienced on active duty.  He stated that the documented cases of hypertension were visits that involved an acute illness or injury.  The examiner indicated that it was a known fact that blood pressure increased with pain.  He noted that the Veteran was not officially diagnosed with hypertension and placed on medication until after separation.  

Resolving reasonable doubt in favor the Veteran, his current hypertension had its onset within the one year period following service.  The Veteran has currently been diagnosed as having hypertension. While the service treatment records do not reveal any findings of high blood pressure readings or diagnoses of hypertension, and there were no notations of high blood pressure or hypertension in the July 2004 medical assessment, the Veteran has not argued that his hypertension had its onset in service.  Although the treatment records which have been associated with the record do not reveal a diagnosis of hypertension in the year following service, the Veteran has testified as to having been diagnosed with having hypertension in the year following service.  The Board finds his statements credible.  These statements, which the Veteran has continuously and consistently made throughout he appeal period, are bolstered by December 2005 VA general medication examination report, wherein the Veteran reported having been diagnosed with hypertension in close proximity to his release from service and having been placed on hypertension medication.  The examiner rendered a diagnosis of essential hypertension at that time and noted that the Veteran was on Avapro.  The Board is placing significant probative weight on this report as the Veteran's statements were made when no claim was pending for hypertension and as part of an overall general medical examination.  The Veteran's statements are further bolstered by the March 2006 VA treatment record, which was also prepared while no claim was pending for hypertension, that noted a history of hypertension and the past use of use of Avapro.  In addition, the Veteran was prescribed hypertension medication at the time of the March 2006 visit.  

While the Board notes that the January 2011 VA examiner's opinion indicates that the Veteran's hypertension was not caused by or the result of his period of service, the examiner's rationale is based upon the Veteran not having been found to have hypertension and/or being placed on medication until after his period of service.  The Board is giving this opinion little or no probative value, as the examiner did not consider the one year presumptive period when rendering his opinion.  

As the Veteran currently has hypertension, and as the Board finds the Veteran's statements and testimony credible that his hypertension had its onset during the one year period following service, which are supported by the evidence of record, service connection for hypertension on a presumptive basis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for hypertension is granted.  


REMAND

As it relates to the issues for increased evaluations for left and right knee disorders, the Veteran, at his October 2012 hearing, testified that the symptomatology associated with these disorders had increased in severity since the last VA examination.  He reported that over the past two years, he had had decreased range of motion, increased pain, and giving way of the knees.  

As to his left ankle disorder, the Veteran testified that his left ankle motion had decreased and that the ankle pain had increased during the past few years.  The Veteran also reported that his ankle would give out on him.  

As to his low back, the Veteran indicated that this was one of his biggest problems and that the symptomatology associated with this disorder had significantly increased over the past two years.  

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the above additional VA examinations are warranted. 

The Board further notes that the Veteran, at his October 2012 hearing, testified that he continued to receive treatment at the VAMC.  A review of the records located in Virtual VA and/or VBMS reveal that the last VA treatment records associated with the record date back to September 2013.  An attempt should be made to associate with the record all VA treatment records from the Clarksburg VAMC from September 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers that have provided treatment for any left ankle, right or left knee, or back problems since September 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  

2.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the Clarksburg VAMC from September 2013 to the present.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee and left knee, lumbar, and left ankle disorders.  The claims folder must be made available to the examiner for review and the examiner should note such review in his/her report.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail. 

As to the service-connected left and right knee chondromalacia disorders, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms. 

As to the service-connected lumbar strain, the examiner should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.  The examiner is further requested to describe the frequency and length of any incapacitating episodes (e.g., requiring physician prescribed bed rest and treatment) in the past year.  The examiner must note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner must so state.  Complete detailed rationale must be given for all opinions and conclusions expressed.

As to the left ankle, the examiner should determine whether the service-connected non-ossifying fibroma of the left ankle is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also comment on whether the Veteran's right ankle disability is best classified as mild, moderate, or marked, as well as the presence or absence of ankylosis of the ankle joint.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


